Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: MA (WO 2020151046 A1) teaches a battery module 1 that includes a bus bar assembly 12 and a plurality of battery cells 11 (paragraph 0062).  Each of the battery cells 11 include at least a plurality of electrode assemblies 113 (paragraph 0063 and Figure 5).  The bus bar assembly 12 is attached to the plurality of battery cells 11 stacked on each other in a vertical direction (paragraph 0062).  The bus bar assembly 12 includes an upper bus bar 121, a lower bus bar 122 and an insulating member 123 (paragraph 0065).  The upper bus bar 121 is attached to the electrode terminals 112 of two adjacent battery cells on an upper layer, and similarly lower bus bar 122 is used to attach electrode terminals in a lower layer (paragraph 0065).  The upper and lower bus bar are then connected by an insulating member 123 (paragraph 0063).  Due to the isolation of the insulating member 123, a short circuit between the upper and lower bus bars is avoided (paragraph 0067).
Therefore as noted above, MA teaches at least placing an insulating member between two bus bars that face each other in order to help prevent short circuit.  However, MA does not explicitly teach that such an insulating member is located between an interconnection busbar of the highest and the lowest potential.  Similarly MA does not explicitly teach that the battery pack includes a first and second core pack such that the first electrodes in the first and second core pack are directed in a direction opposite of each other.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722